Title: To James Madison from Ebenezer Zane, 17 November 1795
From: Zane, Ebenezer
To: Madison, James


Dr Sir
Wheelling 17th Novembr 1795
I take the Liberty to Adress a few Line to you by my Son in Law Mr John McIntyer On the Subject of Opening a Land Office for the Sail of the Western Land. Mr McIntyer from a Long residence & Actual Experience in the Western Country are well Aquented not only with the Unapropreated part of that Country but also the Seven ranges & Military parts of the Different Districts on the Muskingum river, if a Land Office is Actually Opened, or Military Warrents to be Exe[c]uted his knowledge of those parts of the Western Country may perhaps not Only be of service to him Self But to those Gentlemen holding Military Warrents Who may incline to have them Executed. Having the pleasure of a Small Aquentanc with you Sir take the Liberty of recomending Mr McIntyer to your notice With respect to Assistance & particularly for information respecting the disposal of those Lands.
Whether its probable that Actual Setlers on Unapropreated Lands will have a preference or not & how the seven ranges Already Survyed may be Sold & Such other information as you may think proper to give. Every service render to Mr McIntyer shall be particularly Acknowledged by your Obedt & Very Humble Servt
Ebenezer Zane
